UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1429


THOMAS WANGO GITHINJI,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 12, 2015              Decided:   December 30, 2015


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tamar Jones, FAYAD LAW, PC, Richmond, Virginia; Ryan Morgan
Knight, FAYAD LAW, PC, Fairfax, Virginia, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
John S. Hogan, Assistant Director, Lindsay Corliss, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas     Wango    Githinji,      a       native    and       citizen   of    Kenya,

petitions       for    review    of     the    Board       of    Immigration       Appeals’

(Board) order dismissing his appeal from the immigration judge’s

(IJ)    order     finding      that     Githinji        filed     a    frivolous      asylum

application and was ineligible for adjustment of status.                                  We

deny the petition for review.

       An alien who “has knowingly made a frivolous application

for asylum,” after having been informed of the consequences of

submitting such an application, is permanently ineligible for

immigration benefits, including adjustment of status.                             8 U.S.C.

§ 1158(d)(6) (2012); Niang v. Holder, 762 F.3d 251, 254-55 (2d

Cir.     2014)    (as     a    consequence         of    filing        frivolous      asylum

application, alien was ineligible for adjustment of status).                               An

asylum application is frivolous “if any of its material elements

is deliberately fabricated.”                  8 C.F.R. § 1208.20 (2015).                  The

following requirements must be met before an asylum application

is     declared       frivolous:       “(1)    notice       to    the     alien      of   the

consequences of filing a frivolous application; (2) a specific

finding by the [IJ] or the Board that the alien knowingly filed

a frivolous application; (3) sufficient evidence in the record

to support the finding that a material element of the asylum

application was deliberately fabricated; and (4) an indication

that    the   alien      has    been    afforded        sufficient       opportunity       to

                                              2
account    for    any     discrepancies      or   implausible      aspects        of    the

claim.”     In re Y-L-, 24 I. & N. Dec. 151, 155 (B.I.A. 2007).

“Because     of       the   severe        consequences      that        flow     from    a

frivolousness finding, the preponderance of the evidence must

support    an    [IJ’s]     finding    that     the    respondent       knowingly       and

deliberately fabricated material elements of the claim.”                          Id. at

157.      The IJ must provide cogent and convincing reasons for

finding by a preponderance of the evidence that the applicant

knowingly and deliberately fabricated material elements of his

claim.    Id. at 158-60.

       A finding that the applicant knowingly filed a false or

fraudulent        submission       that     was       material     to     the      asylum

application is a finding of fact that this court reviews for

substantial evidence.              See Albu v. Holder, 761 F.3d 817, 821

(7th Cir. 2014); Aziz v. Gonzales, 478 F.3d 854, 857 (8th Cir.

2007).     “[A]dministrative findings of fact are conclusive unless

any reasonable adjudicator would be compelled to conclude to the

contrary.”        8     U.S.C.   § 1252(b)(4)(B)        (2012).         Our    review    is

limited to the Board’s order because the Board did not expressly

adopt the IJ’s opinion.            Martinez v. Holder, 740 F.3d 902, 908 &

n.1 (4th Cir. 2014).

       We conclude that substantial evidence supports the finding

that Githinji knowingly and deliberately fabricated a material

element    of     his     asylum    application.          Githinji’s          fabrication

                                            3
concerning the length of his detention was closely related to

the key event underlying his asylum application.               See Dankam v.

Gonzales, 495 F.3d 113, 122 (4th Cir. 2007) (when arrests are

key events underlying asylum claim, “it follows that details

surrounding these arrests and the dates on which they occurred

are   more   than   minor   or   trivial    details”).      Because    Githinji

provided two different versions concerning his detention and how

he acquired his visa and he was vague and evasive in response to

evidence that was contrary to his initial version of events,

substantial evidence supports the finding that his fabrication

was knowing and deliberate.

      Accordingly, we deny the petition for review.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials   before    this    court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                        4